PER CURIAM:
Alvon Allen Thomas appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Martin, No. 1:06-cv-00847WWD (M.D.N.C. filed Mar. 14, 2007; entered Mar. 15, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in *280the materials before the court and argument would not aid the decisional process.

AFFIRMED.